In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, entered June 14, 1976, which dismissed the petition and remanded him to the custody of respondent Bombard. Judgment affirmed, without costs or disbursements. At the time petitioner was first taken into custody, he admitted the original parole violations, and probable cause was found at the preliminary hearing. Grounds appeared for two additional violations. Following a supplemental report, petitioner was served with the charges prior *941to the final parole revocation hearing. In the light of the admissions and the time required for the supplemental report, the three and one-half month delay from the commencement of custody was not unreasonable. (Cf. People ex rel. Royster v Bombard, 55 AD2d 940; People ex rel. Walsh v Vincent, 40 NY2d 1049.) We have considered petitioner’s other arguments and find them to be without merit. Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.